DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on July 27, 2020.

Status of Claims
Claims 1 to 20 are pending, of which claims 1, 8 and 14 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebel et al. (US 2017/0006135 A1).

Regarding claim 1, Siebel teaches a system, comprising: at least one processor; at least one storage layer configured to interface with a plurality of software applications and to receive data output from the plurality of software applications; at least one listener configured to detect presence of information newly stored within the at least one storage layer, wherein the information comprises a key and a value in a key-value pair corresponding to the information (i.e.,  The multi-dimensional data store 412 is configured to store data for business intelligence or reporting. For example, the multi-dimensional data store 412 may store data types or in data formats that correspond to one or more reports that will be run against any stored data. In one embodiment, the data services component 204 may detect changes to data within any of the other data stores 406-410 and 414-416 and update or recalculate data in the multi-dimensional data store 412 based on the changes. In one embodiment, the data services component 204 calculates data for the multi-dimensional data store 412 and/or keeps the value consistent with the distributed key-value store 406 and relational store 414 as it is updated by the integration component 202, applications 210, modular services component 206, or the like. In one embodiment, the multi-dimensional data store 412 stores aggregate data that has been aggregated based on information in one or more of the other data stores 406-410 and 414-416; [0171]).
	Siebel teaches a memory operatively coupled to the at least one processor, the at least one processor configured to perform operations comprising: calculating a hash of the key (i.e., the model driven architecture for distributed system provides a tiered application architecture wherein application functionality, analytics, and data structures are implemented through type definitions. These types work in unison across multiple layers of a tiered application architecture to process data in response to UI component requests and to process analytic calculations triggered by batch and real-time data flowing into the system. These types function as a superstructure over the physical data stores. The architecture includes three layers: UI layer; analytics layer; and type layer similar to hashing; [0206]).
	Siebel teaches sending the key-value pair to an executor node module associated with a corresponding database node, wherein the information corresponding to the key-value pair is unique to the corresponding database node, and wherein existing information in the at least one storage layer is distributed among a plurality of database nodes (i.e., A Map reduce processing job splits a large data set into independent chunks and organizes them into key-value pairs for parallel processing. This parallel processing improves the speed and reliability of the cluster, returning solutions more quickly and with greater reliability. Map reduce processing utilizes a map function that divides the input based on the specified batch size and creates a map task for each batch. An input reader distributes those tasks to worker nodes to perform reduce functions. The output of each map task is partitioned into a group of key-value pairs for each reduce. The reduce function collects various results and combines them to answer the larger problem that the job needs to solve. Map output results are “shuffled,” which means that the data set is rearranged so that the reduce workers can efficiently complete the calculation and quickly write results to storage via the data services component 204. Batch processing services, such as Map reduce, may be used on top of the types of a data abstraction layer provided by the data services component 204; [0235]).
	Siebel teaches sending at least part of the information from the at least one storage layer to a database cluster (i.e.,  This parallel processing improves the speed and reliability of the cluster, returning solutions more quickly and with greater reliability; [0237]).
	Siebel teaches performing at least one simultaneous access to at least two of the plurality of database nodes configured to run as single-threaded database nodes (i.e., The head-end phase reliably captures messages from the concentrators 1902, perform basic decoding of those messages and place them on a distributed message queue. The head-end phase may utilize message decoders 1904, which include light-weight, elastic multi-threaded listeners capable of processing high throughput messages from the concentrators 1902 and decoding/parsing the messages for placement in a proper queue; [0352]).

Regarding claim 2, Siebel teaches a plurality of executor nodes (i.e., see table [2 on page 41]).

Regarding claim 3, Siebel teaches the operations further comprising performing a mass-insertion across the plurality of database nodes, for a quantity of the plurality of database nodes equal to a corresponding quantity of the plurality of executor nodes (i.e., The actual classifier produced by the gradient boosted regression tree algorithm is substantially more complex, and includes a weighted combination of 70 trees, each with a maximum depth of 5 nodes. The resulting classifier is able to accurately separate the space of positive and negative examples, and thus can assign accurate NTL scores to meters in the training set and to new meters. As with the exact count of 756 features, the precise quantities of 70 trees and a depth of 5 per tree are not critical here; [0432]).

Regarding claim 4, Siebel teaches wherein the quantity of the plurality of database nodes and the corresponding quantity of the plurality of executor nodes excludes overprovisioned nodes corresponding to the plurality of database nodes or to the plurality of executor nodes (i.e., The supply network risk analytics may perform supplier risk detailed analysis to enable supply chain sourcing managers to view individual risk factors and performance and delay history for specific suppliers, associated data on delivery reliability by product, inventory levels, current events impacting delivery risk, and predictions for current performance, per product or service. In one embodiment, the supply network risk analytics performs geospatial and node-level analyses to provide holistic views of supply chain risk by individual raw materials or component, with easily navigable links and visualizations of associated transit hubs and aggregation points, manufacturing facilities, distribution centers, and transportation modes; [0522]).

Regarding claim 5, Siebel teaches the operations further comprising generating or updating at least one content recommendation based at least in part on the key-value pair (i.e., The input reader 1102 distributes those tasks to corresponding worker 1104 nodes. The output of each map task is partitioned into a group of key-value pairs for each reduce. A reduce function collects the various results and combines them to answer the larger problem that the job needs to solve; [0238]).

Regarding claim 6, Siebel teaches wherein a function of the at least one listener comprises a wait state and a lambda function (i.e., messages are delivered from a data persistence tier to the concentrators 1602 to acknowledge receipt and/or a validation state of a message. In one embodiment, durable subscription for outbound messages allows light transaction semantics for message processing; ensuring messages are only removed from the queue once confirmation of message deliver is acknowledged; [0330]).

Regarding claim 7, Siebel teaches wherein the at least one storage layer comprises object storage further comprising distributed objects in a unified namespace (i.e., data includes: name, organizational hierarchy, organizational identification number, primary contact, contact information. Facility A facility such as an office, data center, hospital, etc.; [0564]).

Regarding claims 8-20. Claims 8-20 are essentially the same as the reject claims above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        5/7/2022